     Case 4:19-cv-00166-WTM-CLR Document 54 Filed 12/08/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


PROGRESSIVE          MOUNTAIN         INSURANCE
COMPANY,


     Plaintiff,

V.                                                           CASE NO. CV419-166


NUMBERS ENTERPRISES, LLC; STANLEY
J. SMART; TRU BLU TRUCKING, LLC;
SCOTT & SONS TRUCKING, LLC; and
PATRICK STYBLO, Individually and
as the Court-Appointed Personal
Administrator of the Estate of
Patrick Glisson;


      Defendants.




                                           ORDER


      Before the Court is Plaintiff s Motion for Default Judgment

Without    a    Hearing        (Doc.      43),    to    which      Defendants         have     not

responded.      In     its    motion.       Plaintiff     moves     the    Court      to     enter

default    judgment          against      Defendants      Numbers     Enterprises,            LLC,

Stanley    J.    Smart,        Tru    Blu      Trucking,     LLC,    and        Scott    &    Sons

Trucking,       LLC.    (Doc.        43   at    1.)    For   the    following           reasons.

Plaintiff s      motion       is     DISMISSED     and     Plaintiff       is    DIRECTED      to

refile its motion within fourteen (14) days of this order.

      Under      Federal       Rule       of   Civil     Procedure        55,    it     is    well

established that '^there is a ^two step procedure for obtaining a

default judgment.' " Frazier v. Absolute Collection Serv., Inc.,
   Case 4:19-cv-00166-WTM-CLR Document 54 Filed 12/08/20 Page 2 of 3



767 F. Supp. 2d 1354, 1360 (N.D. Ga. 2011) (citing Deforest v-

Johnny    Chisholm       Glob.      Events,       LLC,    No.    3:08-cv-498,        2010    WL

1792094, *7 (N.D.             Fla. May 4, 2010)). ^^First, the clerk must

enter a party's default              Mw]hen a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise.' "

Id. (quoting Fed. R. Civ. P. 55(a)) (emphasis added). After a

default is entered, the party must then apply to the court for a

default judgment. Fed. R. Civ. P. 55(b). ''The law is clear that

these    two    separate      steps   cannot       be     combined      into   one.

Rather, the clerk's entry of default must precede an application

to the district court for entry of default judgment." Bardfield

V. Chisholm Props. Circuit Events, LLC, No. 3:09-cv-232-MCR-EMT,

2010 WL 2278461, *6 (N.D. Fla. May 4, 2010).

        In this case.         Plaintiff has moved the                  Clerk of Court for

entry of default against Tru Blu Trucking (Doc. 29), Scott & Sons

Trucking       (Doc.    30), Stanley         J.    Smart       (Doc.    40),   and    Numbers

Enterprises (Doc. 41). However, at the time Plaintiff filed this

motion,    the       Clerk    had    only    entered       default       against      Tru    Blu

Trucking       and    Scott    &    Sons    Trucking.          (Doc.    31.)   Accordingly,

Plaintiff's          motion    for    default        judgment          against     all      four

defendants       was    premature.         Because       the    Clerk    has   now    entered
   Case 4:19-cv-00166-WTM-CLR Document 54 Filed 12/08/20 Page 3 of 3



default judgment against each defendant. Plaintiff is DIRECTED to

refile its motion within fourteen (14) days of this order.

     SO ORDERED this          day of December 2020.




                                WILLIAM T. MOORE, JR.
                                UNITED STATES DISTRICT COURT
                                SOUTHERN   DISTRICT OF GEORGIA
